Citation Nr: 0812250	
Decision Date: 04/14/08    Archive Date: 05/01/08

DOCKET NO.  05-18 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado

THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The veteran had active service from July 1967 to September 
1969, including combat service in the Republic of Vietnam, 
and his decorations include the Combat Action Ribbon.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2004 by the 
Department of Veterans Affairs (VA) Denver, Colorado, 
Regional Office (RO).


FINDINGS OF FACT

Peripheral neuropathy was not present during service, or 
within one year after the last date on which the veteran was 
exposed to Agent Orange, and there is no competent evidence 
indicating that his peripheral neuropathy is related to 
service.


CONCLUSION OF LAW

Peripheral neuropathy, to include as due to exposure to Agent 
Orange, was not incurred in or aggravated by service, and may 
not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection and Agent Orange 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In cases where a veteran asserts service connection for 
injuries or disease incurred or aggravated in combat, 
38 U.S.C.A. § 1154(b) and its implementing regulation, 
38 C.F.R. § 3.304(d), are applicable.  This statute and 
regulation ease the evidentiary burden of a combat veteran by 
permitting the use, under certain circumstances, of lay 
evidence.  If the veteran was engaged in combat with the 
enemy, VA shall accept as sufficient proof of service 
connection satisfactory lay or other evidence of service 
incurrence, if the lay or other evidence is consistent with 
the circumstances, conditions, or hardships of such service.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  To establish 
service connection, however, there must be medical evidence 
of a nexus between the current disability and the combat 
injury.  See Dalton v. Nicholson, 21 Vet. App. 23, 36-37 
(2007); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).

In addition, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed to herbicides 
during that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  
If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, presumptive service 
connection for numerous diseases will be established even 
though there is no record of such disease during service, 
provided that the disease is are manifest to a degree of 10 
percent or more at any time after service.  38 C.F.R. 
§§ 3.307(a)(6)(ii), 3.309(e).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

With respect to the claim that the veteran in this case has 
disabilities which are due to Agent Orange exposure in 
service, the Board notes that service personnel records 
(SPRs) associated with the veteran's claims file show that he 
had service in the Republic of Vietnam.  Thus, exposure to 
Agent Orange is presumed.

The veteran must also show that he is diagnosed with one of 
the specific diseases listed in 38 C.F.R. § 3.309(e) to 
establish presumptive service connection based on exposure to 
Agent Orange.  It is important to note that the diseases 
listed at 38 C.F.R. § 3.309(e) are based on findings provided 
from scientific data furnished by the National Academy of 
Sciences (NAS).  The NAS conducts studies to "summarize the 
scientific evidence concerning the association between 
exposure to herbicides used in support of military operations 
in Vietnam during the Vietnam Era and each disease suspected 
to be associated with such exposure."  64 Fed. Reg. 59,232-
59,243 (Nov. 2, 1999).  Reports from NAS are submitted at 
two-year intervals to reflect the most recent findings.  
Based on input from the NAS reports, the Congress amends the 
statutory provisions of the Agent Orange Act found at 38 
U.S.C.A. § 1116 and the Secretary promulgates the necessary 
regulatory changes to reflect the latest additions of 
diseases shown to be associated with exposure to herbicides.  
The Board also notes that the Secretary recently reiterated 
that there is no positive association between exposure to 
herbicides and any condition for which he has not 
specifically determined that a presumption of service 
connection is warranted.  See 72 Fed. Reg. 32,395 (June 12, 
2007).

According to 38 C.F.R. § 3.309(e), if a veteran was exposed 
to an herbicide agent during active military, naval, or air 
service, various diseases, including acute and subacute 
peripheral neuropathy, shall be service connected if the 
requirements of § 3.307(a)(6) are met even though there is no 
record of such disease during service, provided further that 
the rebuttable presumptions of § 3.307(d) are also satisfied.  
For the purposes of this section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date on 
onset. See 38 C.F.R. § 3.309(e), Note 2.  In addition, 38 
C.F.R. § 3.307(a)(6) (ii), acute and subacute peripheral 
neuropathy shall have become manifest to a degree of 10 
percent or more within one year after the last date on which 
the veteran was exposed to an herbicide agent during active 
military, naval, or air service.

Service medical records (SMRs) do not show any evidence of a 
diagnosis of or treatment for peripheral neuropathy.  
Similarly, there is no evidence of peripheral neuropathy 
within one year of the last date on which he was exposed to 
an herbicide agent during active military service, or even 
within one year of his separation from service.  Thus, 
presumptive service connection is not warranted.  Although 
the veteran is unable to satisfy the requirements discussed 
above to be entitled to the regulatory presumption of service 
connection for peripheral neuropathy as a result of exposure 
to Agent Orange, the Board is required to evaluate the 
veteran's claims on a direct basis as well.  See Stefl, 
supra.

Establishing Service Connection

The Board has reviewed all of the evidence of record in this 
case.  The Board notes that there is no in-service diagnosis 
of or treatment for peripheral neuropathy contained in the 
veteran's SMRs.  Additionally, the Board notes that the 
veteran's neuropathic symptomatology is well-documented in 
numerous post-service treatment records, but none of the 
records link the veteran's condition to any incident of 
service.

The veteran was afforded a clinical evaluation and physical 
examination in July 1967 prior to enlistment.  The clinical 
evaluation was normal.  The veteran described his health as 
"good," and provided a medical history in which he 
specifically denied ever having lameness or paralysis.  No 
evidence of peripheral neuropathy was noted at that time.  
The veteran was also afforded a clinical evaluation and 
physical examination in March 1969 prior to discharge from 
service.  The clinical evaluation was essentially normal, 
except for a notation concerning the veteran's in-service 
right hand injury.  The veteran described his health as 
"good," and provided a medical history in which he 
specifically denied ever having lameness or paralysis.  No 
evidence of peripheral neuropathy was noted at that time.

The first pertinent post-service treatment note is dated 
August 1979, nearly ten years after the veteran's discharge 
from service.  The veteran sought VA care after concerns of a 
recurring leg rash.  The veteran stated that he was exposed 
to Agent Orange and subsequently given an examination in 
September 1979 to assess any possible exposure to chemicals, 
including Agent Orange.  The veteran reported no apparent 
symptoms at the time of exposure, but indicated that he had a 
leg rash and numbness in the hands since discharge from 
service.  A neurological evaluation revealed "all reflexes 
physiological."

In October 2002, the veteran sought VA care for a variety of 
health problems.  He reported bilateral heel numbness that he 
attributed to his blood pressure medication.  The examiner 
noted that the veteran had decreased pinprick and light touch 
on the heels.  

The veteran was afforded a VA neurological consultation in 
January 2003.  He indicated numbness in the hands and feet 
"for a couple of years," but stated that his symptoms had 
increased in severity over the past eight to ten months.  The 
examiner diagnosed the veteran as having peripheral 
neuropathy, and noted decreased sensation in all extremities.  
The examiner identified possible causes of the veteran's 
condition as diabetes and rheumatoid arthritis.  The examiner 
referred the veteran to the rheumatology clinic for further 
evaluation.  

An electromyograph (EMG) study administered in February 2003 
was found to be normal with no evidence of peripheral 
neuropathy.  X-rays taken in March 2003 as part of a VA 
rheumatology consultation were interpreted to show 
osteoarthritic changes in the hands and feet, while 
laboratory testing revealed a rheumatoid factor of 640.  A 
rheumatology clinic follow-up treatment note dated May 2003 
indicated that the veteran had bilateral hand and foot pain 
for approximately three to four years.  Laboratory bloodwork 
was normal, and the examiner diagnosed the veteran as having 
bilateral hand and foot pain, etiology unclear.

The veteran requested medication from VA in October 2003 for 
chronic neuropathic pain.  The veteran was prescribed 
Gabapentin, and it was noted that the veteran had a positive 
"anti-CCP Antibody Test."

The veteran presented to the VA rheumatology clinic in 
November 2003 with concerns of worsening joint and 
neuropathic pain.  The veteran indicated that he had 
neuropathy, to include numbness, tingling, and burning, in 
his feet, arms, and fingertips.  The veteran stated that the 
foot pain was worse with walking or in the evening, and that 
the pain in his arms and fingertips occurred in the morning.  
The examiner noted that the veteran had "confusing 
serologies" with no evidence of inflammatory arthritis and 
insufficient evidence of rheumatoid arthritis.  The examiner 
diagnosed the veteran as having joint pain of an unknown 
etiology.

In a March 2004 VA neurology note, the veteran indicated that 
he experienced worsening pain in the hands and feet, with the 
most intense pain in the fingers and toes.  The veteran was 
diagnosed as having small fiber peripheral polyneuropathy.  
Likewise, the veteran reported intermittent neck tremors in a 
June 2004 neurology follow-up treatment.

A VA neurology follow-up treatment note dated October 2004 
found that the veteran experienced weakness in the ulnar and 
radial distributions of his hands with noted reflex asymmetry 
as well as small fiber neuropathy and tremors.  The examiner 
opined that the veteran's tremors were related to the 
veteran's Methylphenidate use, while the veteran's hand 
atrophy and weakness could have been related to cervical 
spine disease.

The veteran sought VA care in November 2005 as part of a 
follow-up appointment.  The veteran reported multiple 
problems at that time, including weakness, loss of balance, 
diffuse joint pain, and paresthesias.  The examiner indicated 
that bilateral foot x-rays taken in March 2005 showed no 
evidence of rheumatoid arthritis.  Laboratory bloodwork 
showed no interval changes.  The examiner diagnosed the 
veteran as having arthralgias characterized by non-specific 
elevation of the rheumatoid factor, negative "anti-CCP," 
and no evidence of inflammatory arthritis.

A second EMG was administered by VA in November 2005.  The 
veteran reported at that time left hand numbness and 
weakness, the onset of which was approximately 15 months 
prior to the examination.  The veteran stated that the 
numbness was localized in the third, fourth, and fifth digits 
of the left hand.  The veteran also reported improving 
symptoms.  

The EMG results reflected an abnormal study characteristic of 
left sensorimotor ulnar neuropathy with focal slowing, "but 
no conduction block at the elbow."  No evidence of left 
carpal tunnel syndrome or acute or subacute left cervical 
radiculopathy was noted.  Denervation/reinnervation in the 
left first dorsal interosseous was attributed to the ulnar 
neuropathy. 

A third EMG was administered by VA in April 2007.  The 
results were interpreted to be abnormal, with evidence of 
ulnar sensory motor neuropathy at the elbow with partial axon 
loss "as the predominant lesion type."  The examiner noted 
evidence of reinnervation and advised the veteran to avoid 
leaning on his left elbow.  Similarly a neurology follow-up 
treatment note dated September 2007 found no major changes in 
the veteran's neuropathic condition.  The veteran had 
"stocking glove distribution" of burning pain with 
paresthesias which kept him awake at night.  He voiced no 
other complaints at that time.

Given the evidence of record, the Board concludes that the 
preponderance of the evidence is against a finding of service 
connection for peripheral neuropathy.  The veteran's claim 
ultimately fails pursuant to Hickson because there is no 
medical or lay evidence of in-service incurrence or 
aggravation of peripheral neuropathy, no evidence of 
peripheral neuropathy within one year after the last date on 
which the veteran was exposed to Agent Orange, and no medical 
evidence of a nexus between service and the present 
disability.

Specifically, the veteran's SMRs are negative for a diagnosis 
of or treatment for peripheral neuropathy and the first 
pertinent post-service treatment note that diagnosed 
peripheral neuropathy is dated January 2003, over 30 years 
after discharge from service.  The United States Court of 
Appeals for the Federal Circuit has determined that a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  In this case, the lapse of nearly 
three decades between service and the diagnosis of peripheral 
neuropathy is evidence against the veteran's claim.  

The Board notes that the Court has in the past held that lay 
testimony is competent regarding features or symptoms of 
injury or disease when the features or symptoms are within 
the personal knowledge and observations of the witness.  
Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  
However, the Court has also held that lay persons, such as 
the veteran, are not qualified to offer an opinion that 
requires medical knowledge, such as a diagnosis or an opinion 
as to the cause of a disability.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992); see also Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007) (holding that 
a layperson may provide competent evidence to establish a 
diagnosis where the lay person is "competent to identify the 
medical condition").  Here, the veteran is capable of 
observing numbness, but he is not competent (i.e., 
professionally qualified) to offer an opinion as to the cause 
of the peripheral neuropathy.  Although the Board is 
sympathetic to his condition, service connection is not 
warranted.  In reaching this conclusion, the Board notes that 
the Court has repeatedly held that 38 U.S.C.A. § 1154(b) 
provides a reduced evidentiary burden for combat veterans 
that relates only to the issue of service incurrence.  See 
Huston v. Principi, 18 Vet. App. 395, 402 (2004); Clyburn v. 
West, 12 Vet. App. 296, 303 (1999).  As there is no evidence 
linking his peripheral neuropathy to service, service 
connection is not warranted.  Id; see also Dalton v. 
Nicholson, 21 Vet. App. at 36-37.

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the veteran is expected to provide; and (4) must ask 
the veteran to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004). 

The Board notes that the veteran did not receive proper 
notification in this case.  An initial letter from the RO 
dated November 2003 informed the veteran of the type of 
evidence needed to substantiate his service connection claim 
as well as an explanation of what evidence the veteran was to 
provide to VA in support of his claim and what evidence VA 
would attempt to obtain on his behalf.  However, the letter 
did not explicitly ask that the veteran to provide any 
evidence in his possession that pertains to the claim, as per 
§ 3.159(b)(1). 

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
veteran.  The Federal Circuit stated that requiring a veteran 
to demonstrate prejudice as a result of any notice error is 
inconsistent with the purposes of both the VCAA and VA's 
uniquely pro-veteran benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the veteran, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 48-9 (2008)(noting that "[a]ctual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrate an 
awareness of what was necessary to substantiate his or her 
claim.")(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007)); (2) that a reasonable person could be expected to 
understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Sanders, 487 F.3d at 889.  Additionally, consideration also 
should be given to "whether the post-adjudicatory notice and 
opportunity to develop the case that is provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final Agency adjudication of the 
claim ... served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. 
at 56.

In this case, the Board finds that any notice errors with 
respect to the information and evidence needed to 
substantiate a claim of service connection for peripheral 
neuropathy are harmless error and did not affect the 
essential fairness of the adjudication.  See Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006).  Notably, the Board 
observes that in numerous statements made by the veteran and 
his representative, the veteran articulated his understanding 
of the information and evidence required to substantiate his 
service connection claim.  Logically, this would include 
submission of any evidence in his possession pertaining to 
the claim.  The Board also notes that the veteran submitted 
or authorized VA to obtain VA treatment records related to 
his claim.

Given his contentions and the evidence of record, the veteran 
has demonstrated his affirmative understanding, i.e., he had 
actual knowledge of what was necessary to substantiate his 
claim.  Thus, the purpose of the notice, to ensure that he 
had the opportunity to participate meaningfully in the 
adjudication process, was not frustrated because he had 
actual knowledge of what was necessary to substantiate his 
claim prior to the Board's consideration of these matters, 
ensuring the essential fairness of the adjudication.  Based 
on the notices provided to the veteran, the Board further 
finds that a reasonable person could be expected to 
understand what information and evidence is required to 
substantiate a claim of service connection for peripheral 
neuropathy.

In sum, the Board finds that any deficiency in the notice to 
the veteran or the timing of the notice is harmless error.  
The presumption of prejudice on the VA's part has been 
rebutted in this case by the following: (1) the veteran 
clearly has actual knowledge of the evidence he is required 
to submit in this case based on his contentions and the 
communications sent to the veteran over the course of this 
appeal; and (2) based on the veteran's contentions and the 
communications over the course of this appeal, he is found to 
be reasonably expected to understand from the notices 
provided what was needed.  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.

In the present appeal, the veteran had actual knowledge of 
the information and evidence needed to substantiate his claim 
of entitlement to service connection for peripheral 
neuropathy, but he was not provided with notice of the type 
of evidence necessary to establish a disability rating and an 
effective date for the disability on appeal.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  As the Board finds that 
the preponderance of the evidence is against his claim, any 
questions as to the effective date to be assigned are 
rendered moot.  

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue has been obtained.  
The veteran's available service medical records have been 
obtained.  The veteran's post-service treatment records have 
been obtained.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim of entitlement to service 
connection for a disability, there are four factors for 
consideration.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is 
evidence establishing that an event, injury, or disease 
occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; 
(3) whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

As to the third factor above, the Court has stated that this 
element establishes a low threshold and requires only that 
the evidence "indicates" that there "may" be a nexus 
between the current disability or symptoms and the veteran's 
service.  The types of evidence that "indicate" that a 
current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
suggesting a nexus, but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The first element to be addressed when determining whether a 
VA examination is required to substantiate the veteran's 
service connection claim is whether there is competent 
evidence of a current disability.  The medical records 
indicate that the veteran has a current disability.  The 
second element to be addressed is whether the evidence 
establishes that the veteran suffered an in-service event, 
injury or disease.  In this case, the veteran claims that his 
peripheral neuropathy is related to service.  However, the 
service medical records do not reflect any treatment for such 
a disease.  The third element is whether the evidence 
indicates that a disability may be associated with service or 
another service-connected disability.  In this case, there is 
no competent evidence linking peripheral neuropathy to any 
incident of service.  The fourth element is whether there is 
sufficient competent medical evidence of record to make a 
decision on the claim.  Here, the veteran does not report 
experience peripheral neuropathy until several decades after 
service and there is no evidence suggesting a link to 
service.  


ORDER

Service connection for peripheral neuropathy is denied.

____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


